In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-13-0048-CV
                                   ________________________

                             IN RE D.B., K.B., AND I.B., CHILDREN



                             On Appeal from the 242nd District Court
                                      Hale County, Texas
                 Trial Court No. B9405-1111, Honorable Ed Self, Judge Presiding


                                           March 20, 2013

                                 MEMORANDUM OPINION
                           Before Quinn, C.J., and Campbell and Pirtle, JJ.


        Appellant, O.G., 1 perfected this accelerated appeal from the trial court’s order

terminating her parental rights to her children, D.B., K.B. and I.B.                 Within its plenary

jurisdiction, on February 22, 2013, the trial court signed an order granting Appellant’s

Motion for New Trial.


        The legal effect of an order granting a new trial is to vacate the original judgment

or order and return the case to the trial court as if no judgment or order had been

1
 To protect the parent’s and child's privacy, we refer to them by their initials. See TEX. FAM. CODE ANN. §
109.002(d) (W EST 2008). See also TEX. R. APP. P. 9.8(b).
entered. See Old Republic Ins. Co. v. Scott, 846 S.W.3d 832, 833 (Tex. 1993). See

also Markowitz v. Markowitz, 118 S.W.3d 82, 88 (Tex.App.—Houston [14th Dist.] 2003,

pet. denied); Long John Silver=s, Inc. v. Martinez, 850 S.W.2d 773, 777 (Tex.App.—San

Antonio 1993, writ dism=d w.o.j.). Thus, there is no final judgment or order from which

an appeal may be prosecuted in this case.


      Accordingly, the appeal is dismissed and our mandate will issue forthwith.



                                                Patrick A. Pirtle
                                                     Justice




                                            2